DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s preliminary amendment filed 2/21/2020, which amended claims 3-8, 10 and 13, has been entered.  It is noted that claim 13 is a process claim that appears to have been inadvertently amended to depend from a composition claim (claim 1; a product).  In the interest of compact prosecution, claim 13 will be grouped within Group 2, which is directed to process claims (i.e., claims 10-12 and 14).  It is also noted that claim 15 is drawn to a “use” of a recombinant yeast.  For sake of classifying claim 15, claim 15 will be placed in a separate group (Group 3) as a method of use of the product.  Claims 1-16 are pending.

Election/Restriction
Restriction is required under 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. § 1.499, Applicant is required, in reply to this Action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-9 and 16, directed to a recombinant yeast (i.e., a product).

Group 2, claim 10-14, directed to a process for producing a dough (i.e., a method of making an unclaimed product).

Group 3, claim 15, directed to a use (i.e., a process) of the recombinant yeast of claim 1 (i.e., a method of using a product).
Requirement for Unity of Invention
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”)(PCT Rule 13.1).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 C.F.R. § 1.475(e).
As provided in 37 C.F.R. § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories (‘groups’):
(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  
Otherwise, unity of invention might not be present.  See 37 C.F.R. § 1.475(c).
The inventions listed as Groups 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: claim 1 lacks unity since the shared technical feature is not a “special” technical feature in view of Randez-Gil et al. (Journal of Cereal Science, Vol. 21, pp. 185-193; 1995; cited in the IDS dated 2/21/2020), where Randez-Gil teaches a baker’s yeast where an Aspergillus oryzae alpha-amylase cDNA has been cloned into the baker's yeast strain (i.e., a recombinant yeast; Abstract).  In all culture media tested (synthetic medium, flour slurry and bread dough), cells carrying the Aspergillus oryzae alpha-amylase gene gave the highest level of the enzyme, where fermented dough prepared with such cells gave a bread with a higher loaf volume, a lower density and a softer crumb than those made with other yeasts or with control yeast (a recombinant yeast with an amylase; Abstract).  The use of the Aspergillus oryzae alpha-amylase transformants was also effective at retarding bread firming, increasing shelf-life and freshness of bread (i.e., an anti-staling/freshness amylase).  
As demonstrated by the teachings of Randez-Gil, the shared feature of claim 1 is not a special technical feature, and therefore the remaining claims lack the same or corresponding special technical feature and as such, lack unity.  The expression “special technical features” as defined in Rule 13.2 means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In light of the above, Applicant is advised that the reply to this requirement, in order to be complete, must include (i) an election of an invention (i.e., Applicant is to elect a single group from Groups 1-3) to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention. 
Additionally, this application also contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
Specifically, if Group 1 is chosen, Group 1 includes patentably distinct species of the generic invention (represented by claim 1). 
If Group 1 is elected, Applicant is to further elect:
(1) a specific heterologous polynucleotide, elect: 
(1)(a) polynucleotide encoding a maltogenic amylase having amino acids 20-705 of SEQ ID NO:1 (claim 4); or 

(1)(b) polynucleotide encoding a maltogenic amylase having amino acids 20-705 of SEQ ID NO:2 (claim 4); or 

(1)(c) polynucleotide encoding a maltogenic amylase having amino acids 20-705 of SEQ ID NO:3 (claim 4); or 

(1)(d) polynucleotide encoding a beta-amylase polypeptide having at least 70% sequence identity to SEQ ID NO:4 (claim 5); or 

(1)(e) polynucleotide encoding a glucan 1,4-aplha-maltotetrahydrolase having at least 70% sequence identity to SEQ ID NO:5 (claim 6); or 

(1)(f) polynucleotide comprising a coding sequence having at least 70% sequence identity to SEQ ID NO:6 (claim 7); or 

(1)(g) polynucleotide comprising a coding sequence having at least 70% sequence identity to SEQ ID NO:7 (claim 7); or 

(1)(h) polynucleotide comprising a coding sequence having at least 70% sequence identity to SEQ ID NO:8 (claim 7); or 

Applicant is required, in reply to this Action, to elect a single species (for Group 1, elect one of (1)(a) - (1)(h)) for which the claims shall be restricted to if no generic claim is finally held to be allowable.  
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claim 1 is generic.  The above species for Group 1 have unique features and therefore do not share the same or corresponding technical feature.  Specifically, Group 1 species (1)(a) - (1)(h) are structurally different polynucleotides for different enzymes with different SEQ ID numbers.
As indicated above, Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention and species.
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
Should Applicant traverse on the ground that the inventions have unity of invention (37 C.F.R. § 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i).
The Examiner has required restriction between product and process claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a non-elected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631